Name: Commission Regulation (EEC) No 354/89 of 13 February 1989 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 2. 89 Official Journal of the European Communities No L 42/9 COMMISSION REGULATION (EEC) No 354/89 of 13 February 1989 on the supply of various consignments of cereals as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 0, and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972186 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 5 500 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 February 1989. For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 168, 1 . 7. 1988, p. 7. (J) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 42/10 Official Journal of the European Communities 14. 2. 89 ANNEX LOT A 1 . Operation No 0): 15/89 2. Programme : 1987 3 . Recipient : Cooperative Republic of Guyana 4. Representative of die recipient : (2) : Embassy of Guyana, avenue des Arts 21 /22, B-1040 Bruxelles ; tel. 02/230 60 65 ; telex B 26180 Guyic 5. Place or country of destination : Guyana (Ministry of Finance, Main &amp; Urquhart Streets, Georgetown, Guyana) 6 . Product to be mobilized : common wheat flour 7. Characteristics and quality of die goods (3): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA.6) 8 . Total quantity : 365 tonnes (500 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.2(a)) : Additional markings on the packing : ¢ACTION No 15/89 / WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO GUYANA' 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Georgetown 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 31 . 3. 1989 1989 18 . Deadline for the supply : 30. 4. 1989 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 28. 2. 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 14. 3. 1989 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15. 4. 1989 (c) deadline for the supply : 15. 5. 1989 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of die delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders O : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ( ®) : refund applicable on 15. 2. 1989, fixed by Regulation (EEC) No 217/89 (OJ No L 25, 28. 1 . 1989, p. 74) 14. 2. 89 Official Journal of the European Communities No L 42/11 LOT B 1 . Operation No (') : 1 6/89 2. Programme : 1988 3. Recipient : People's Republic of China 4. Representative of the recipient (*) Administration of Civil Affairs, (attention Mr Zhang Zhenliang, Director), 40 Gu Dong Lu, Gulougu, Fuzhou, Fujian Province, People's Republic of China 5. Place or country of destination : People's Republic of China 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods 0 : see OJ No C 216, 14. 8 . 1987, p. 3 (under II.A.1); specific characteristics : protein content 11 % minimum 8. Total quantity : 5 000 tonnes 9 . Number of lots : one 10 . ^Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.1 (a))  marking on the bags, in letters at last 5 cm high : 'ACTION No 16/89 / SOFT WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY* 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by die recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : port warehouse  Fuzhou 17. Period for making the goods available at the port of shipment where die supply is awarded at the port of shipment stage : 15 to 31 . 3. 1989 18 . Deadline for die supply : 15. 5 . 1989 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of die period allowed for submission of tenders : 28. 2. 1989 at 12 noon 21 . In die case of a second invitation to tender : (a) deadline for the submission of tenders : 14. 3 . 1989 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port -of shipment stage : 1 to 15. 4. 1989 (c) deadline for the supply : 31 . 5. 1989 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de laide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by die successful tenderer ^ : refund applicable on 15. 2. 1989, fixed by Regulation (EEC) No 217/89 (OJ No L 25, 28 . 1 . 1989, p. 74) No L 42/12 Official Journal of the European Communities 14. 2. 89 Notes : (') The operation number is to be quoted in all correspondence. 0) Commission delegate to be contacted by the successful tenderer : Lot A : Mr J. C. Heyraud ; telex 2258 DELEG GY. Address for correspondence : Diplomatic Bag, Berlay ­ mont 1 / 123. rue de la Loi 200, B-1049 Brussels ; , Lot B : Mr Pierre Duchateau, EEC Delegation, Ta Yuan Diplomatic Offices Building, Appartment No 2-6-1 , Liang Ma He Nan Lu 14, Beijing ; tel. 532 44 43, telex 222690 ECDEL CN, telefax 532 43 42. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 levels. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 (*) Commission Regulation (EEC) No 2330/87 (OJ NO L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred- to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex.